DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stricker (EP 0431649; English translation relied upon for reference herein submitted by examiner on 3/16/21).
Claim 1:  Stricker provides a method of fabricating a catalytic reactor assembly (Fig. 1) having an outer tube (12) and an inner tube (11), the method comprising: inserting a catalyst (13) into the outer tube (paragraph [0038-0039]); inserting the inner tube through the catalyst (paragraph [0038-0039]); and radially expanding the inner tube against the catalyst using an internal swaging technique(paragraph [0039;0018; 0043: radial expansion using an expander can be used;] Fig. 1).
Claim 6: Stricker provides the internal swaging technique consists of forcing an expander attached to a drawbolt through the inner tube (Fig. 1; paragraphs [0039;0018; 0043: radial expansion using an expander can be used]).
Claim 7: Stricker provides the catalyst (13) is one of an annular catalyst, a cylindrical catalyst, and a toroidal catalyst (paragraph [0041]).
Claim 8: Stricker provides the catalyst (13) comprises one or more of particulates, pellets, and a coating disposed on a support structure (paragraph [0041]).
Claim 9: Stricker provides the outer tube (12), the catalyst (13), and the inner tube (11) are concentric (Fig. 1; paragraph [0033]).
Claim 12: Stricker provides the catalyst (13) is a pre- fabricated catalyst (paragraph [0014; 0041]).
Claim 13: Stricker provides the pre-fabricated catalyst (13) is configured to contact an inner surface of the outer tube (Fig. 1).
Claim 14: Stricker provides the pre-fabricated catalyst (13) is one of a cylindrical catalyst, a toroidal catalyst, and an annular catalyst (paragraph [0041]).
Claim 15: Stricker provides the pre-fabricated catalyst (13) comprises one or more of pellets, particulates, and a coating disposed on a support structure (paragraph [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stricker (EP 0431649; English translation relied upon for reference herein) in view of Hopkins (US 3,002,269).
Claim 2: Stricker fails to disclose sealing a first end of the inner tube.
However, Bruck et al. teaches a first end of an inner tube (1A; Fig. 9; 11) is sealed when expanding it (fitting 7; Fig. 9; Col. 2 lines 27-53).
Therefore, it would have been obvious to modify the method provided by Stricker to seal a first end of the inner tube during expansion as taught by Hopkins as an alternative way to expand a tube within a tube because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).  
Claim 3: Hopkins teaches sealing the first end of the inner tube includes at least one of installing a compressing fitting (7, Fig. 9) and welding.
Claim 10: Hopkins teaches sealing a first end of the outer tube (2A; Fig. 9).
Claim 16: Hopkins teaches including sealing a second end of the inner tube (Fig. 2), wherein sealing the second end of the inner tube includes one of installing a compressing fitting (7) and welding (Col. 3 lines 27-53; the fitting can be applied to the second end of the tube to form another joint).
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive. Each of the applicant’s arguments are set forth below in italics, followed by the examiners response.
Stricker discloses only the use of axial expansion with the use of two expanding
mandrels. See Stricker at [0036]. In fact, Stricker specifically teaches away from the use of radial expansion. See Stricker at [0040]. For at least these reasons, Stricker fails to disclose the internal swaging technique of claims 1 and 6, as amended.
	The examiner respectfully disagrees. It appears that paragraph [0040] is simply reciting Stricker’s preferred method of expansion; however, in paragraphs [0018; 0043] he states that radial expansion with an expander can be used. 
Claims 2, 3, and 10 stand rejected under 35 U.S.C. § 103 as being obvious over
Stricker in view of United States Patent No. 3,002,269 to Hopkins (“Hopkins”). Hopkins discloses radial expansion by pushing a ram plunger against a compressible element, such as rubber. Hopkins does not contemplate the use of modern-day internal swaging techniques. For at least these reasons, and the reasons set forth above, Stricker in view of Hopkins fails to anticipate the invention of claims 2. 3. and 10.
	Hopkins is relied upon to teach that it is known in the art to seal a tube when expanding the tube. Stricker provides the internal swaging technique.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        11/17/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726